Case 1:17-cv-00052-IMK-MJA Document 137-2 Filed 09/25/19 Page 1 of 3 PagelD #: 5256

 

In The Matter Of:
Scott Ballock v.
Ellen Ruth Costlow, et al

 

Scott Ballock
April 19, 2019

 

 

Sapphire Court Reporting LLC
204 Oak Drive
Clarksburg, WV 26301
304-476-7553

www. SapphireCR.com

Original File Scott T. Ballock.txt
Min-U-Script® with Word Index

 

 

 

 

 

 

 

 

 

SSS SS

EXHIBIT 2
Case 1:17-cv-00052-IMK-MJA Document 137-2 Filed 09/25/19 Page 2 of 3 PagelD #: 5257

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

225

Q. At the very bottom it discusses 11/22/13, you
and Ellen attended the second joint counseling session.
And if you go over to the next page you discuss that
during the session, although it's not reflected in the
progress notes, you state that during this session Ellen
gaid that everyday during the summer of 2013 she dressed
nicely and had the house clean anticipating that FBI
agents would be arresting her for stealing FBI-issued
property.

Is there anything unreasonable about her
preparing to be arrested, given that you had threatened
several times in May 2013 to have her charged with a
felony count?

A, I never threatened her. I told her that this
is what she had done and she needs to not do that. Sol
take umbrage with that characterization. I did not
threaten her.

Q. Telling her that she violated the law, citing
the law, telling her it's a serious offense and that it
will be dealt with immediately is not threatening in
your mind?

A. No. She committed the crime.

Q. Okay. All right. Since leaving the FBI. You
got a job at Kroger in December 2017, I believe?

A. Yes.

 

 

 
Case 1:17-cv-00052-IMK-MJA Document 137-2 Filed 09/25/19 Page 3 of 3 PagelD #: 5258

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

226 |

Q. Are you still working there?

A. Yes.

Q. What is your position?

A. Operations manager.

Q. What is your current salary?

A. $55,000.
Q. I understand from your discovery responses

you're eligible for a bonus?

A. Correct.
Q. What determines that eligibility?
A. Factors beyond my control, sales, customer

feedback, EBITA.

Q. What's that?

A. Earnings before interest, taxes, and
amortization. It's a calculation. The amount of shrink
that the store suffers, retention rates. A whole lot of

factors go into deciding the bonus, all things that the

company wants us to accomplish.

Q. Did you receive a bonus for 2018?

A. I did.

Q. How much?

A. It was 49 percent of $5,000. We were given a

49 percent bonus, so whatever that comes out to.
Q. Just under $2,500 by my math.

A. Okay.

 

 
